838 N.E.2d 3 (2005)
217 Ill.2d 595
297 Ill.Dec. 516
Peter WOODWARD et al., respondents,
v.
BRIDGESTONE/FIRESTONE, INC., et al., petitioners.
No. 101258.
Supreme Court of Illinois.
December 1, 2005.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Woodward v. Ford Motor Company, case No. 5-05-0379 (08/03/05), denying defendants' petitions for leave to appeal. The *4 appellate court is directed to allow the petitions for leave to appeal.